DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/21, 4/15/21, and 6/16/21are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent NO. 11/023538. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim the same invention with very similar language.
App 17/210244
Pat 11,023538
1. A computed-implemented method, comprising:
1. A computed-implemented method, comprising:

identifying a file existing within a non-object namespace of a file system;
in response to identifying a match between a file and at least one policy, updating details of a container in an object namespace of a file system, where the object namespace of the file system stores object-based representations of files within the file system; 
in response to identifying a match between the file and at least one policy, updating details of a container in an object namespace of the file system, where the object namespace of the file system stores object-based representations of files within the file system;
 creating a symbolic link to the file in the object namespace of the file system; and
creating a symbolic link to the file in the object namespace of the file system; and
updating a database to identify the symbolic link and the details of the container.
updating a database to identify the symbolic link and the details of the container.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoup et al. (US Pub. 2002/0147734) (Eff filing date of app: 4/6/2001) (Hereinafter Shoup) in view of  Suryanarayan et al. (US Pub. 2014/0201177) (Eff filing date of app: 6/11/2013) (Hereinafter Sury).

As to claims 1, 8, and 15, Shoup teaches a computed-implemented method, comprising: 
in response to identifying a match between the file and the at least one policy, updating details of a container in an object namespace of a file system, where the object namespace of the file system stores object-based representations of files within the file system (see p. 25, “a data file is correlated to policies in response to the data file attributes matching predicates of a policy… module 21 assigns all matching policies to a data file.” and for the updating see p. 26, “When policy predicates dictate that a data file is a match, the policy is added to the list of policies for the data file (step 88)”).
Shoup does not expressly teaches creating a symbolic link to the file in the object namespace of the file system; and updating a database such that the database to identify the symbolic link and the details of the container.
Sury teaches accessing a file system using a hard link mapped to a file handle (see abstract), in which teaches creating a symbolic link to the file in the object namespace of the file system;  (see abstract, p. 7, “FIG. 3 is a flow diagram illustrating an implementation for a method for creating a hard link for a file based on a file handle for the file”;  fig. 5 and p. 9, “creating a relative symbolic link for a directory”, and p. 12, “An object link can be a hard link or a symbolic link…. A hard link can be created by a file system or provided by a user.  A symbolic link points to a directory and contains a reference to the directory in the form of an absolute or relative path.”) and p. 1, “to accessing the file system using a hard link mapped to the file system.”.
 updating a database such that the database to identify the symbolic link and the details of the container (see p. 3, “When the file is renamed, the database may be updated to reflect the new file name and/or new path”, where the path is the link and file name are details of the container and p. 15, “file systems map file handles to file names to locate files, store the mappings in a database, and update the mappings when files are renamed.”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Shoup by the teaching of Sury, because creating a symbolic link …; and updating a database…, would enable the method because, “Implementations of the present disclosure can provide a less costly solution for user-space implemented disk-based file systems to locate files by mapping file handles to hard links.” (see p. 15). 
	
As to claims 2, 9, and 16, Shoup as modified teaches wherein creating the symbolic link to the file in the object namespace of the file system includes creating a representation of an object within the object namespace of the file system, where the representation links to the file (see Sury, p. 12).

As to claims 3, 10, and 17, Shoup as modified teaches further comprising returning the symbolic link in response to a request for the container (see Shoup, p. 23, compared to correlate file to a policy) (see sury, p. 1 “accessing the file system using a hard link mapped to the file system.”).

As to claims 4 and 18, Shoup as modified teaches wherein the symbolic link to the file is created in an object namespace of the file system (see Sury, p. 12).

As to claim 5, 11, and 19, Shoup as modified teaches the computed-implemented method further comprising: 
identifying a file attribute of a native file system for the file, the file attribute including a file group identifier (see Shoup, p. 23, compared to correlate file to a policy); and 
mapping the file group identifier to an account within an object-based access environment(see sury, p. 1 “accessing the file system using a hard link mapped to the file system.”).

As to claims 6, 12, and 20, Shoup as modified teaches wherein the at least one policy evaluates at least one of an access control list, a file type of the file, a file size of the file, and a time stamp of the file (see Shoup, p. 15, “size” and “access control information” and p. 27 “time-stamp”).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shoup et al. in view of Sury and further in view of Bartholoma et al (US Pub. 2014/0172794) (Eff filing date of app: 12/19/12) (Hereinafter Bartholoma).

As to claims 7, Shoup does not teach the computed-implemented method further comprising identifying the container in response to a client request, utilizing a ring file.	Bartholoma teaches replication for database environments (see abstract), in which he teaches the computed-implemented method further comprising identifying the container in response to a client request, utilizing a ring file (See abstract, index file = ring file, that have the symbolic links).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Shoup by the teaching of Bartholoma, because a replica of the source database is generated based on symbolic links.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164